                                                                                                       ~~




1
                                                          CLERK,U.S.
                                                                   ~ DIST ~nURT
                                                                          T
2

3                                                               M AY - 7 2021
                                                       CENTRAL DISTRICT Gr';n
                                                                            ,   ~',`uf?NIA
4                                                      BY               ----. .__
                                                                                  ~~';-~li1~Y




                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                    Case No.:    a. M~ zzs9
                       Plaintiff,

             vs.                                 ORDER OF DETENTION AFTER HEARING
                                                  [Fed. R. Crim. P. 32.1(a)(6);
                                                   18 U.S.C. § 3143(a)]
    JOYge ~.~u~ ~~a1
                                          ~~
                       Defendant.




           The defendant having been arrested in this District pursuant to

    a    warrant   issued    by   the   United   States     District            Court           for   the

    ~~5~ ~~~'~~T~aS                 for alleged violations) of the terms and

    conditions of ~/her [probation]              su ery           releas ]; and

           The Court having conducted a detention hearing pursuant to

    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

           The Court finds that:

    A.    (~ The defendant has not met hi /her burden of establishing by

           clear and convincing evidence that/she is not likely to flee

           if released under 18 U.S.C. § 3142(b) or (c).                       This finding is

           based on   ~+ne~m plo~_ed, ~oWI~eSS, bV~Q oi~1.C~      SU~/J S~dNl~a.. QbuS ~-
1        .~~lkr~ _ ~- rePc~r~- -ccdc~ r~ss - c.ha►rtr~e. cc (le~c~'~rn , ►~o I~U~m bcu
2        ~.So ~ ~,a.s , so wee. ~ar~r~h ~+~.1


         and/or

    B.   (✓~    The defendant has not met                     /her burden of establishing by

         clear and convincing evidence that he she is not likely to pose

         a danger to the safety of any other person or the community if

         released under 18 U.S.C. § 3142(b) or (c). This finding is based

         on: V1~/ a►~f~.5+~ C-~'I~YYI tYlU.~ ~'1 ~3 tb (Z/ l✓l C..~.I.~d.Q..S ~/l U ~2.1~1 C-Q- ~ O 1/iClO l Vey
         su.bs~f7~.vlc~ a~vse




         IT THEREFORE IS ORDERED that the defendant be detained pending

    the further revocation proceedings.



    Dated:                Z        2
                                                             AN ROSENBL H
                                                           U.S. MAGISTRATE JUDGE




                                                      ~a
